Citation Nr: 1548169	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an increased initial evaluation for service-connected peripheral neuropathy of the right upper extremity, currently evaluated as noncompensable prior to January 5, 2010, and as 10 percent disabling thereafter.  

3.  Entitlement to an increased initial evaluation for service-connected peripheral neuropathy of the left upper extremity, currently evaluated as noncompensable prior to January 5, 2010, and as 10 percent disabling thereafter.  

4.  Entitlement to an increased initial evaluation for service-connected peripheral neuropathy of the right lower extremity, currently evaluated as noncompensable prior to January 5, 2010, and as 10 percent disabling thereafter.  

5.  Entitlement to an increased initial evaluation for service-connected peripheral neuropathy of the left lower extremity, currently evaluated as noncompensable prior to January 5, 2010, and as 10 percent disabling thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1974, and from June 1974 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In April 2008, the RO in Pittsburgh, Pennsylvania, determined that new and material evidence had not been presented to reopen a claim for service connection for a low back disability.  In April 2009, the Pittsburgh RO denied a claim for service connection for sleep apnea, and granted service connection for peripheral neuropathy of the right and left upper extremities, and the right and left lower extremities, with each extremity evaluated as noncompensable.  In February 2011, the Pittsburgh RO increased the evaluation for service-connected peripheral neuropathy of the right and left upper extremities, and the right and left lower extremities, to the extent that it assigned each extremity a 10 percent rating.    

Jurisdiction over the Veteran's claims file has been transferred to the RO in Detroit, Michigan.  

In September 2015, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service conjection for diabetic retinopathy (last final denial in April 2009), and entitlement to an increased rating for service-connected diabetes mellitus, currently evaluated as 20 percent disabling, have been raised by the record in December 2014 and February 2015 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disability, and sleep apnea, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1996, the Board denied a claim for service connection for a low back disability.
 
2.  The evidence received since the Board's April 1996 decision, which denied a claim for service connection for a low back disability, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  As of May 28, 2008, the Veteran's right upper extremity peripheral neuropathy is shown to have been productive of complaints that include pain and weakness, and mild incomplete paralysis, neuritis, or neuralgia, of the median nerve, but not moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve.

4.  Prior to January 5, 2010, the Veteran's left upper extremity neuropathy is shown to have been productive of complaints that include pain and weakness, but not moderate or greater incomplete paralysis, neuritis, or neuralgia, of the musculotaneous nerve.

5.  As of January 5, 2010, the Veteran's left upper extremity neuropathy is shown to have been productive of complaints that include pain and weakness, but not more than moderate incomplete paralysis, neuritis, or neuralgia, of the musculotaneous nerve.

6.  As of May 28, 2008, the Veteran's right lower extremity peripheral neuropathy is shown to have been productive of complaints that include pain and weakness, and mild incomplete paralysis, neuritis, or neuralgia, of the posterior tibial nerve, but not severe incomplete paralysis, neuritis, or neuralgia, of the posterior tibial nerve.

7.  As of May 28, 2008, the Veteran's left lower extremity peripheral neuropathy is shown to have been productive of complaints that include pain and weakness, and mild incomplete paralysis, neuritis, or neuralgia, of the posterior tibial nerve, but not severe incomplete paralysis, neuritis, or neuralgia, of the posterior tibial nerve.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the Board's April 1996 decision, which denied a claim for service connection for a low back disability; the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  As of May 28, 2008, the criteria for an initial evaluation of 10 percent, and no more, for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2015).
 
3.  Prior to January 5, 2010, the criteria for an initial compensable evaluation for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8517, 8617, 8717 (2015).

4.  As of January 5, 2010, the criteria for an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8517, 8617, 8717 (2015).

5.  As of May 28, 2008, the criteria for an initial evaluation of 10 percent, and no more, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8525, 8625, 8725 (2015).
 
6.  As of May 28, 2008, the criteria for an initial evaluation of 10 percent, and no more, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8525, 8625, 8725 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for a low back disability.  During his hearing, held in September 2015, he testified that he began experiencing low back symptoms shortly after receiving an injection for treatment of an ano fistula.  He essentially argues that he had multiple treatments for low back pain during service, with ongoing symptomatology since separation from service, such that service connection is warranted for low back disorders that include arthritis.  See generally 38 C.F.R. §§ 3.307, 3.309 (2015).    

In November 1988, the RO denied a claim for service connection for a low back condition.  The Veteran appealed, and in April 1996, the Board denied the claim, which it characterized as a claim for a low back disability.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104 (b) (West 2014).  

In January 2007, the Veteran applied to reopen the claim.  In April 2008, the RO denied the claim and the Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

At the time of the Board's April 1996 decision, the evidence included the Veteran's service treatment records.  This evidence showed that there were no relevant complaints or findings during the Veteran's first period of active duty.  There was not (and is not) any relevant medical evidence dated between the Veteran's first and second periods of active duty.  During his second period of active duty, in November 1977, he underwent an anal fissurectomy and partial sphincterotomy, with diagnoses that included superficial anal fissure.  Between April and June of 1979, during the Veteran's second period of active duty, the Veteran complained of low back pain since "sclerosing" (associated with chronic rectal problems).  An examination was essentially within normal limits, as were X-rays of the lumbosacral spine.  The impression was that there was no significant orthopedic disease.  In October 1979, the Veteran was treated for complaints of back pain which he reported having had since hemorrhoid surgery in 1977.  He stated that his pain had begun two weeks before was due to yard work.  Upon examination, no abnormalities were reported.  The impression was resolving back pain.  The Veteran was instructed on a home exercise program.  In December 1979, the Veteran was treated for mechanical low back pain.  The impression was "rule out disc."  A brace, massage, and exercises were prescribed.  In March and April of 1981, the Veteran was treated for mechanical low back pain.  X-rays, taken in February 1981, were normal.  In November 1986 and July 1987, he was noted to have recurrent, chronic low back pain, with notations of arthralgia.  A December 1988 retirement examination report showed that his spine was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of recurrent back pain.

As for the post-service medical evidence, a July 1989 VA examination report noted complaints of back pain.  The report noted that he wore a TENS (transcutaneous electrical stimulation) unit.  An X-ray of the lumbosacral spine was essentially negative.  The relevant diagnosis was history of lumbar strain.  

Private treatment records, dated in 1991, included a January 1991 report in which the Veteran reported having low back pain since 1977.  In March 1991, the Veteran was afforded treatment that included an MRI (magnetic resonance imaging) and CT (computerized tomography) studies.  He was found to have degenerative disc disease at L4-5 and L5-S1, with a suggestion of a herniation at L4-5.  In April 1991, he underwent a lumbar laminectomy, L4-L5, and removal of extruded disc.  The postoperative diagnosis was herniated lumbar disc, L4-L5.  

A VA examination report, dated in September 1993, showed that examination of the spine was normal, except for X-ray findings of osteoarthritis.  

In January 1993 and October 1994, the Board remanded the claim for additional development, to include affording the Veteran an examination and obtaining an etiological opinion.  However, in 1994, the Veteran refused to report for his examination, essentially asserting that he had already undergone a number of tests, and that they were too painful.    

At the time of the Board's April 1996 decision, the Veteran was not shown to have low back pathology during service, no evidence of arthritis of the low back within one year of separation from service, and no competent opinion in support of the claim.   

The most recent and final denial of this claim was in April 1996.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The medical evidence received since the Board's April 1996 decision consists of medical reports dated between 1994 and 2015.  This evidence includes a statement from H.H., M.D., dated in November 2006, in which Dr. H states that he operated on the Veteran in 1991, and that, "He has problems, according to my records, since 1977 when he was in the service.  He advised me that the military did not feel that his problems started prior to me seeing him, but my records do confirm that."

This evidence, which was not of record at the time of the Board's April 1996 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the Board's April 1996 decision, there was inter alia no competent evidence to show that a low back disability was related to the Veteran's service.  The submitted evidence remedies this defect.  Shade.  In summary, the new evidence is material, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  

II.  Increased Ratings - Peripheral Neuropathy

The Veteran asserts that he is entitled to increased initial evaluations for his peripheral neuropathy of his bilateral upper and lower extremities.  He argues that he has numbness and cramping of his hands, that he is unable to pick up small objects, and that at times he loses feeling in his hands and drops things.  He further argues that he has constant burning and cramping in his feet, and that it is painful to walk more than 100 yards.  He reports difficulty at his work when rising from his knees or the squatting position, with several falls due to foot numbness and cramping.  He also argues that a nerve biopsy in November 2009 shows moderate to high nerve fiber loss, such that an increased evaluation is warranted.  See Veteran's statements (VA Forms 21-4138), dated in April 2011 and August 2012.  

With regard to the history of the disabilities in issue, the Veteran was noted to have diabetes mellitus in 2008.  In December 2008, a VA examiner concluded that the Veteran had peripheral neuropathy that was related to his diabetes mellitus.  See 38 C.F.R. § 4.1 (2015).  

In April 2009, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to service-connected diabetes mellitus, see 38 C.F.R. § 3.310 (2015), with each extremity assigned a separate noncompensable evaluation, and an effective date for service connection of May 28, 2008.  In February 2011, after additional evidence was received, the RO granted assigned each extremity a separate 10 percent rating with an effective date of January 5, 2010.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran has appealed.

The Veteran is appealing the original assignment of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The RO has evaluated the Veteran's peripheral neuropathy under 38 C.F.R. § 4.124a. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these particular nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their 
 residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).

The RO has evaluated the Veteran's peripheral neuropathy under 38 C.F.R. § 4.124a, Diagnostic Codes (DC's) 8799-8715, 8717, and 8725.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").  These hyphenated diagnostic codes may be read to indicate that unlisted nerve disorders are the service-connected disorders, and they are rated as if the residual conditions are neuralgia of the affected nerves under DCs 8715, 8717, and 8725.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

A private electromyography (EMG) study, dated in November 2008, notes a history of bilateral arm weakness, and abnormal results.  

A VA examination report, dated in December 2008, shows that the Veteran complained of symptoms that included pain in his extremities, tingling and numbness in his hands and feet, and a decreased handgrip.  The Veteran was noted to work as a computer specialist, and to have "no energy for thinking or doing any physical activity due to diabetes mellitus."

A VA examination report, dated in May 2009, shows that the Veteran complained of pain in his extremities, with decreased sensation.  He was noted to be working full-time as a computer specialist.  

A report from M.C., M.D., dated in February 2011, states that the Veteran has temporary numbness, tingling, prickling sensations (paresthesia), sensitivity to touch (in the fingers, arms, legs and feet), heat sensations in his legs, muscle weakness, and an inability to grasp and grip things, and painful cramping and fasciculations (involuntary muscle twitching that is visible under the skin).  The Veteran's skin periodically becomes over-sensitized and may feel severely painful from stimuli that are normally painless (for example, pain from bed sheets or blankets that are draped lightly over the body).  A November 2009 nerve biopsy noted moderate to high nerve fiber loss, which can affect his fingers, hands, legs, feet, and entire body.  See also December 2008 statement from Dr. M.C.

A VA diabetic sensory - motor peripheral neuropathy disability benefits questionnaire (DBQ), dated in June 2012, shows that the Veteran was noted to have a history of numbness and tingling in his upper and lower extremities for over four years.  The Veteran was noted to be left-handed.  On examination, with regard to constant pain, paresthesias, and numbness, the right upper extremity had moderate to severe symptoms, and his other three extremities had mild symptoms.  Strength was 4/5 at the elbow, wrist, knee and ankle, and for grip and pinch.  Deep tendon reflexes were 1+ at the biceps and triceps, bilaterally, 2+ at the brachioradialis, bilaterally, 0 at the knee, bilaterally, and 1+ at the ankle, bilaterally.  Median, ulnar, sciatic, and femoral nerve function was normal, bilaterally.  The report notes that the Veteran has pain and burning sensitivity in his hands and feet.   

A report from T.H., DPM, dated in January 2014, states that the Veteran has a severe neuropathy with the inability to relieve pain by treatment or medication, and that the Veteran is unable to stand and walk for prolonged periods of time.

A.  Right Upper Extremity

The RO has evaluated the Veteran's right upper extremity peripheral neuropathy under Diagnostic Code (DC) 8715.  Under DC 8715, a 10 percent evaluation is warranted for mild incomplete neuralgia of the median nerve (major or minor arm).  For moderate incomplete neuralgia of the median nerve a 20 percent evaluation is warranted for the minor arm, and a 30 percent rating is warranted for the major arm.

Diagnostic Codes 8515 and 8615 address the criteria for evaluating paralysis and neuritis of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of neuralgia as set forth above.  38 C.F.R. § 4.124a, DC's 8515, 8615 (2015).

As of May 28, 2008, the Board finds that the evidence demonstrates that the Veteran's disability is shown to have been manifested by mild incomplete neuralgia of the median nerve, such that an initial 10 percent evaluation is warranted under DC 8715.  The December 2008 VA examination report shows that the examiner characterized the Veteran's peripheral neuropathy of the upper extremities as "mild."  The May 2009 VA examination report shows that the examiner noted that there was "slight" muscle weakness in the bilateral upper extremities.  Accordingly, the Board finds that an initial compensable evaluation is warranted.  

As of May 28, 2008, an evaluation in excess of 10 percent is not warranted.  The December 2008 VA examination report notes that strength in the upper extremities was 5/5, bilaterally and handgrip was normal.  The May 2009 VA examination revealed that the Veteran denied having radiation of pain, numbness, or tingling to his upper extremities.  Radial, ulnar, and median motor and sensory functions were intact.  Biceps and triceps muscle strength was 4.75/5, bilaterally.  Biceps and brachioradialis reflexes were present, bilaterally.  There were no dermatome patterns.  The June 2012 VA DBQ shows that strength was 4/5 at the elbow and wrist, and for grip and pinch.  Deep tendon reflexes were 1+ at the biceps and triceps, bilaterally, and 2+ at the brachioradialis.  Median and ulnar nerve function was normal, bilaterally.  In reaching this decision, the Board has considered the finding of moderate-to-severe symptoms of paresthesia and numbness in the right upper extremity in the June 2012 VA DBQ, and the statements from Dr. T.C. and Dr. T.H.  However, given the associated findings in the VA DBQ, and the totality of the evidence, the Board finds that the evidence is insufficient to show that his disability is productive of moderate symptomatology.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, as of May 28, 2008, an evaluation in excess of 10 percent for neuralgia of the right upper extremity is not warranted.  DC 8515.  

In addition, even with consideration of the Veteran's complaints, given the aforementioned medical evidence to include the findings (or lack thereof) as to symptoms that include strength, sensation, and nerve impairment, the Board finds that it is not shown that the Veteran's neurological complications from his peripheral neuropathy of the right upper extremity are shown to have been manifested by moderate incomplete paralysis, or neuritis, of the median nerve in the right upper extremity.  Accordingly, the criteria for an evaluation in excess of 10 percent have not been met under DC's 8615 or DC 8715.  

B.  Left Upper Extremity

The RO has evaluated the Veteran's left upper extremity peripheral neuropathy under Diagnostic Code (DC) 8717.  Under DC 8717, a 10 percent evaluation is warranted for moderate incomplete neuralgia of the musculocutaneous nerve (major or minor arm).  For severe incomplete neuralgia of the musculocutaneous nerve a 20 percent evaluation is warranted (minor or major arm).

Diagnostic Codes 8517 and 8617 address the criteria for evaluating paralysis and neuritis of the musculocutaneous nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of neuralgia as set forth above.  38 C.F.R. § 4.124a, DC's 8517, 8617 (2015).

Prior to January 2, 2010, the Board finds that a compensable evaluation is not warranted.  The December 2008 VA examination report shows that the Veteran had decreased monofilament and vibration sensation to his hands.  Strength was 5/5 in his upper extremities and handgrip was normal.  The Veteran's peripheral neuropathy in his upper extremities was characterized as "mild."  The May 2009 VA examination report shows that the examiner noted that there was "slight" muscle weakness in the bilateral upper extremities.  The Veteran denied having radiation of pain, numbness, or tingling to his upper extremities.  Radial, ulnar, and median motor and sensory functions were intact.  Biceps and triceps muscle strength was 4.75/5, bilaterally.  Biceps and brachioradialis reflexes were present, bilaterally.  There were no dermatome patterns.  The examiner stated that the Veteran's activities of daily living, and work, were not significantly affected.  There is no medical evidence of record that characterizes the Veteran's left upper extremity symptoms as greater than mild or slight in degree.  In summary, even with consideration of the Veteran's complaints, given the aforementioned medical evidence to include the findings (or lack thereof) as to symptoms that include strength, sensation, and nerve impairment, the Board finds that it is not shown that the Veteran's neurological complications from his peripheral neuropathy of the left upper extremity are shown to have been manifested by mild incomplete paralysis, neuralgia, or neuritis of the musculotaneous nerve.  Accordingly, prior to January 5, 2010, the criteria for a compensable evaluation have not been met under DC's 8517, 8617, or DC 8717.  

As of January 5, 2010, an evaluation in excess of 10 percent is not warranted.  The June 2012 VA DBQ shows that the Veteran's left upper extremity was noted to have mild symptoms.  Strength was 4/5 at the elbow and wrist.  Deep tendon reflexes were 1+ at the biceps and triceps, bilaterally, and 2+ at the brachioradialis, bilaterally.  Median and ulnar nerve function was normal, bilaterally.  In reaching this decision, the Board has considered the statements from Dr. T.C. and Dr. T.H.  However, this evidence contains little in the way of specific findings, to include in such areas as strength, deep tendon reflexes, and/or the degree of impairment in any specific nerve group.  Given the specific findings in the VA DBQ, and the totality of the evidence, the Board finds that the evidence is insufficient to show that his disability is productive of more than moderate symptomatology.  Madden.  In summary, even with consideration of the Veteran's complaints, given the aforementioned medical evidence to include the findings (or lack thereof) as to symptoms that include strength, sensation, and nerve impairment, the Board finds that it is not shown that the Veteran's neurological complications from his peripheral neuropathy of the left upper extremity are shown to have been manifested by more than moderate incomplete paralysis, neuralgia, or neuritis of the musculotaneous nerve.  Accordingly, the criteria for an evaluation in excess of 10 percent have not been met under DC's 8517, 8617, or DC 8717.  

C.  Lower Extremities

The RO has evaluated the Veteran's right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy, under Diagnostic Code (DC) 8725.  Under DC 8725, a 10 percent evaluation is warranted for mild or moderate incomplete neuralgia of the posterior tibial nerve.  For severe incomplete neuralgia of the posterior tibial nerve a 20 percent evaluation is warranted.

Diagnostic Codes 8525 and 8625 address the criteria for evaluating paralysis and neuritis of the posterior tibial nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of neuralgia as set forth above.  38 C.F.R. § 4.124a, DC's 8525, 8625 (2015).

As of May 28, 2008, the Board finds that the evidence demonstrates that the Veteran's bilateral lower extremity peripheral neuropathy is shown to have been manifested by mild incomplete neuralgia of the posterior tibial nerve, such that an initial 10 percent evaluation is warranted under DC 8725.  The December 2008 VA examination report reflects that he had decreased monofilament and vibration sensation to his feet.  The examiner characterized the Veteran's peripheral neuropathy of the lower extremities as "mild."  Accordingly, the Board finds that as of May 28, 2008, an initial evaluation of 10 percent is warranted.  

As of May 28, 2008, an evaluation in excess of 10 percent is not warranted.  The December 2008 VA examination report notes that the Veteran had 5/5 strength in his extremities.  The examiner characterized the Veteran's peripheral neuropathy in his lower extremities as "mild."  The May 2009 VA examination report shows that the Veteran was noted not to be using an assistive device to ambulate.  On examination, his gait was unremarkable.  The examiner stated that the Veteran's activities of daily living, and work, were not significantly affected.  The June 2012 VA DBQ shows that the Veteran was noted to have mild paresthesia and numbness of the lower extremities.  Strength was 4/5 at the knee and ankle.  Deep tendon reflexes were 0 at the knees, and 1+ at the ankles.  Sciatic and femoral nerve function was considered normal, bilaterally.  In reaching this decision, the Board has considered the statements from Dr. T.C. and Dr. T.H.  However, this evidence contains little in the way of specific findings, to include in such areas as strength, deep tendon reflexes, and/or the degree of impairment in any specific nerve group.  Given the specific findings in the VA DBQ, and the totality of the evidence, the Board finds that the evidence is insufficient to show that his disability is productive of moderate or greater symptomatology.  Madden.  Accordingly, as of May 28, 2008, an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, or right lower extremity peripheral neuropathy, is not warranted.  DC 8725.  

In addition, even with consideration of the Veteran's complaints, given the aforementioned medical evidence to include the findings (or lack thereof) as to symptoms that include strength, sensation, and nerve impairment, the Board finds that it is not shown that the Veteran's neurological complications from his peripheral neuropathy of either lower extremity are shown to have been manifested by severe incomplete paralysis or neuritis of the posterior tibial nerve.  Accordingly, the criteria for an evaluation in excess of 10 percent have not been met under DC's 8525, or DC 8625.  

D.  Conclusion

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Veteran is not shown to have a history of surgery in association with his peripheral neuropathy.  In a November 2013 examination, he reported that he was working full-time, that he did not have any problems doing his job, and that he planned to retire in a few months.  While the evidence of record does reflect that the Veteran has been in receipt of a combined scheduler rating of 100 percent since 2011, that evidence does not indicate that the Veteran's peripheral neuropathies and/or other service-connected disabilities have resulted in a marked interference with his employment.  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his peripheral neuropathy disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected peripheral neuropathy disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that increased ratings are warranted.  

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for increased initial evaluations, the VCAA is no longer applicable to these issues.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, and VA and non-VA medical records.  The Veteran has been afforded VA examinations during the time period on appeal.  The Board has considered that the Veteran's most recent examination was in June 2012.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  In addition, the Veteran has not asserted that his peripheral neuropathy disabilities have increased in severity since his last examination, and the evidence simply does not indicate an increase in pathology such that another examination is warranted. 

In September 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2015 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the current severity of his peripheral neuropathy symptoms.  The evidence as to what is necessary to establish increased evaluations was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

New and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for a low back disability; the claim is reopened.

As of May 28, 2008, an initial evaluation of 10 percent, and no more, for the Veteran's service-connected right upper extremity peripheral neuropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to January 5, 2010, a compensable evaluation for service-connected left upper extremity peripheral neuropathy is denied.

As of January 5, 2010, an evaluation in excess of 10 percent for service-connected left upper extremity peripheral neuropathy is denied.

As of May 28, 2008, an initial evaluation of 10 percent, and no more, for service-connected right lower extremity peripheral neuropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.

As of May 28, 2008, an initial evaluation of 10 percent, and no more, for service-connected left lower extremity peripheral neuropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.




REMAND

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

With regard to the claim for sleep apnea, in December 2008, a VA examiner concluded that the Veteran's sleep apnea was not caused or aggravated by his service-connected diabetes mellitus.  In July 2012, a VA disability benefits questionnaire noted that the Veteran had asserted that his obstructive sleep apnea was related to his service-connected PTSD.  The examiner concluded that the Veteran's sleep apnea was less likely than not (less than a 50 percent probability) caused or proximately due to the Veteran's service-connected PTSD.  The examiner specifically discussed an opinion of Dr. M.C. in which it had been asserted that the Veteran's sleep apnea was secondary to his PTSD.  See statement from Dr. M.C., dated in June 2011.  

Subsequent to the July 2012 VA DBQ, three opinions have been received from Dr. M.C., dated between October 2014 and September 2015.  In an October 2014 opinion, Dr. M.C. stated that the Veteran "has had severe sleep apnea since he was in Vietnam."  This raises the theory of service connection on a direct basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations).  In addition, in an April 2015 opinion, Dr. M.C. essentially stated that the Veteran requires oxygen for low blood oxygen levels, and that he has an intertwined impairment from his lowered oxygen blood levels, sleep apnea, and his coronary arteriosclerosis (i.e., his service-connected coronary artery disease).  

An opinion has not yet been obtained as to the possibility that the Veteran's service-connected coronary artery disease has caused or aggravated his sleep apnea.  On remand, a supplemental opinion should be obtained.  

With regard to the claim for a low back disability, in May 2007, the Veteran was afforded a VA examination.  The relevant diagnosis was minimal degenerative joint disease involving the lumbosacral spine, status post laminectomy at the 4th and 5th lumbar levels with removal of the extruded disc in 1991.  The examiner concluded, "It is my opinion that the Veteran's current low back condition is not likely related to his active military service and please refer to the above history for other details and the rationale."  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the May 2007 VA opinion is over 8 years old, and a great deal of medical evidence has been associated with the Veteran's claims file since that time.  On remand, the Veteran should be afforded another examination, and an etiological opinion should be obtained.  Id.

With regard to the claim for TDIU, statements from T.H. DPM, dated in January 2014, and M.C., D.O., dated in October 2014, show that they essentially assert that the Veteran is disabled, at least in part, due to service-connected disabilities.  Under the circumstances, an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This claim is inextricably intertwined with the service-connected issues being remanded.  Thus, the Veteran's TDIU claim must be deferred pending the requested development.

Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the July 2012 VA DBQ.  After review of the record, the examiner must provide an opinion as to 
whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that a) the Veteran's sleep apnea was caused by his service, or whether it was caused or aggravated by a service-connected disability.  The examiner should be notified that service connection is currently in effect for: coronary artery disease, cervical strain, status post fistulectomy for anal fissure, diabetes mellitus, PTSD, status post resection of tenth rib, peripheral neuropathy of the bilateral upper and lower extremities, status post fracture of the proximal interphalangeal joint of the left index finger, chronic sinusitis, hemorrhoids, atopic dermatitis, and tinnitus.  

The examiner must provide a detailed rationale for her opinions.  In particular, a discussion of the Veteran's service-connected coronary artery disease is requested.  The claims folder must be made available to and reviewed by the examiner in conjunction with her opinions, and the examiner should state that the entire claims file has been reviewed.

a) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

c)  In the event that the examiner who conducted the Veteran's July 2012 examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of his sleep apnea.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's sleep apnea was caused by his service, or whether it was caused or aggravated by a service-connected disability.  The examiner should be advised that service connection is currently in effect for: coronary artery disease, cervical strain, status post fistulectomy for anal fissure, diabetes mellitus, posttraumatic stress disorder, status post resection of tenth rib, peripheral neuropathy of the bilateral upper and lower extremities, status post fracture of the proximal interphalangeal joint of the left index finger, chronic sinusitis, hemorrhoids, dermatitis, and tinnitus.

The examiner must provide a detailed rationale for his or her opinion.  In particular, a discussion of the Veteran's service-connected coronary artery disease is requested.  The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination, and the examiner should state that the entire claims file has been reviewed.

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

2.  Schedule the Veteran for an examination of his low back by an appropriate specialist to determine the etiology of all low back disorders. 

The claims folders and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the opinion to show that the claims folders were in fact made available for review in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's low back disability had its onset in service, or whether arthritis of the low back was manifested to a compensable degree within one year of service discharge. 

The examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.
 
The examining clinician should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  Readjudicate the issues of entitlement to service connection for a low back disability, and sleep apnea, and entitlement to a TDIU.  If any of the determinations remain unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the Veteran and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


